Opinion issued October 10, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00531-CR
          01-02-00532-CR
          01-02-00533-CR
____________

MICHAEL EARL RICHARD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause Nos. 846267, 846228, and 846227



MEMORANDUM  OPINION
	We are without jurisdiction to entertain the above-referenced appeals. 
Appellant, Michael Earl Richard, was sentenced in these cases on July 24, 2001.  No
motion for new trial was filed.  The deadline for filing notice of appeal was therefore
August 23, 2001, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).
 Notice of appeal in all three cases was deposited in the mail in April 2002,
according to the postmark on the copy of the envelope included in the clerk's record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See
Tex. R. App. P. 9.2(b).
	We therefore dismiss the appeals for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.